NO. 07-02-0019-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 FEBRUARY 13, 2002

                         ______________________________


                         VICKIE DIANNE GRAY, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

              NO. 57941; HONORABLE CHARLES D. CARVER, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                           ON ABATEMENT AND REMAND


      Appellant Vickie Dianne Gray challenges her conviction for the offense of securing

execution of a document by deception and the resulting sentence of two years confinement

in the Institutional Division of the Department of Criminal Justice. Sentence was imposed

on November 13, 2001, and the record was therefore due to be filed no later than January
14, 2002. We have received the clerk’s record, but have not received the reporter’s

record. By letter dated January 15, 2002, we notified the court reporters that the record

had not been filed and, in the event it could not be immediately filed, the reporters should

request an extension of time by filing a reporter’s request form within ten days. No

response has been received to that letter. Therefore, we abate this appeal and remand

it to the Criminal District Court of Jefferson County for a hearing. See Tex. R. App. P.

37.3(a)(2).


        Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned her appeal or if she

still desires to pursue her appeal. In the event appellant still desires to prosecute her

appeal, the court shall determine why the reporter’s record has not been filed and whether

any further steps need to be taken to facilitate the provision of an appellate record and the

completion of the record for appellate review.


        In support of its determination, the trial court shall prepare and file its findings and

orders and cause them to be included in a supplemental clerk’s record. The hearing

proceedings shall be transcribed and included in a supplemental reporter’s record. Those

supplemental records shall be submitted to the clerk of this court no later than March 18,

2002.


        It is so ordered.




                                               2
    Per Curiam




3